DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (WO 2013/182090 A1) in view of Kanayama et al. (JP2013-073529A). 
 controlling the display position of a desktop icon, which is applied to a mobile terminal with a touch screen]; a button located between the bottom edge of the housing and the bottom edge of the display [see par. 0032, 0035; application icons on the desktop are scrolled up and down one line vertically in the direction of the sliding touch, the top line of application icons on the desktop is scrolled to the bottom line of the desktop] at least one processor to: present a status bar adjacent to the top edge of the display, the status bar to include information about a current state of the portable computing device [see par. 0032-0035; all the application icons on the desktop scroll down one line vertically along the sliding touch direction,
the bottom line of application icons on the desktop scrolls to the top line of the desktop, and the rest of the application icons on the desktop scroll down one line in line units]; 
present a user interface of an application on the display, the user interface of the application presented adjacent to the status bar [see par. 0048 and figure 3, 5; controlling the display position of desktop icons, which is applied to a mobile terminal with a touch screen. A desktop editing and judging module 501 and an icon moving module]; however, Zhao fails to explicitly teach detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface; and in response to the sequence of taps, move the user interface of the application and the status bar toward the button, such that the status bar is not adjacent to the top edge of the display. 
	Kanayama discloses detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface [see par. 0026, 0032, 0119 and figures 7-9; when the smartphone  detects a gesture for the icon, it executes an application associated with  the detected magnitude of acceleration is within a predetermined range, four icons 50 are moved from an upper left area (first area) of a home screen to a lower right area (second area) of the home screen. It is apparent that the second area is closer to the bottom of the display than the first area) and a notification portion (area 42) of the user interface is to remain near the top of the user interface, it is described that the location of area 42 in which a radio wave level mark 44 and a battery level mark 43 are displayed is unchanged before and after the icons are moved; and the smartphone may move the icon 50 while the touch sensor detects the contact of the object, and may return the icon 50 to the original position when the touch sensor does not detect the contact of the object and action of an icon by a user, moving the icons back to their original location and displaying a notification bar].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Zhao and Kanayzma before the affective filing date of the claimed invention was made to modify, displaying a notification bar to include touch screen display in which icons are arranged on a screen, as taught by Kanayama. One would have been motivated to make such a combination in order to provide screen interaction is magnified when trying to control a portable computing device with a single hand in particular be implemented on mobile devices adapted to normally execute applications in a fullscreen view and normally displaying, as a main display view. 

Regarding claim 4, Zhao discloses wherein the at least one processor is to move the first portion of the user interface of the application toward the bottom edge of the display [see par. 0024 and figures 3-4; an application icon on the desktop scrolling upward and one line vertically; and an application icon on the desktop scrolling one column horizontally to the left].
Regarding claim 5, Zhao discloses wherein the at least one processor is to move the status bar to a position adjacent the first portion of the user interface of the application [see par. 0033 and figure 2; a notification bars].
Regarding claim 6, Kanayama discloses wherein the position adjacent the first portion of the user interface of the application is not adjacent the top edge of the display [see figures 12-13].
Regarding claim 7, Zhao discloses wherein the at least one processor is to, in response to detection of a user interaction with the first portion of the user interface of the application, move the user interface of the application and move the status bar such that the first portion of the user interface, the second portion of the user interface, and the status bar are presented on the display [see figure 3; in response to the user input, the first portion of the user interface to move, from a first location on the display to a second location on the display in accordance with the 
Regarding claim 8, Kanayama discloses wherein the information about the current state of the portable computing device includes at least one of a time, a network status, or a battery level [see figure 7; control performed by the smartphone displays the home screen 40 on the display 2A].
Regarding claim 9, Kanayama discloses wherein the portable computing device is one or more of a smart phone, a tablet, a personal digital assistant (PDA), a tablet-laptop hybrid, a media player, or a gaming device [see figure 7].
Regarding claim 10, Zhao discloses at least one memory comprising instructions which, when executed, cause at least one processor to at least: present a status bar adjacent to the top edge of the display, the status bar to include information about a current state of the portable computing device [see par. 0032-0035; all the application icons on the desktop scroll down one line vertically along the sliding touch direction, the bottom line of application icons on the desktop scrolls to the top line of the desktop, and the rest of the application icons on the desktop scroll down one line in line units]; present a user interface of an application on the display, the user interface of the application presented adjacent to the status bar [see par. 0048 and figure 3, 5; controlling the display position of desktop icons, which is applied to a mobile terminal with a touch screen. A desktop editing and judging module 501 and an icon moving module]; 
however, Zhao fails to explicitly teach detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface; and in response to the sequence of taps, 
	Kanayama discloses detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface [see par. 0026, 0032, 0119 and figures 7-9; when the smartphone  detects a gesture for the icon, it executes an application associated with the icon. The smartphone executes the mail application when a tap on the icon associated with the mail application is detected]; and in response to the sequence of taps, move the user interface of the application and the status bar toward the button, such that the status bar is not adjacent to the top edge of the display [see paras 0032; 0033 0119 and figures 4, 8; the detected magnitude of acceleration is within a predetermined range, four icons 50 are moved from an upper left area (first area) of a home screen to a lower right area (second area) of the home screen. It is apparent that the second area is closer to the bottom of the display than the first area) and a notification portion (area 42) of the user interface is to remain near the top of the user interface, it is described that the location of area 42 in which a radio wave level mark 44 and a battery level mark 43 are displayed is unchanged before and after the icons are moved; and the smartphone may move the icon 50 while the touch sensor detects the contact of the object, and may return the icon 50 to the original position when the touch sensor does not detect the contact of the object and action of an icon by a user, moving the icons back to their original location and displaying a notification bar].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Zhao and Kanayzma before the affective filing date of the claimed invention was made to modify, displaying a notification bar to include touch screen display in which icons are arranged on a screen, as taught by Kanayama. One would have been motivated to make such a 
Regarding claim 11, Kanayama discloses wherein the user interface of the application includes a first portion and a second portion, and the instructions, when executed, cause the at least one processor to move the user interface so that the second portion is not presented on the display [see figures 4, 8; the smartphone may move the icon 50 while the touch sensor detects the contact of the object, and may return the icon 50 to the original position when the touch sensor does not detect the contact of the object and action of an icon by a user, moving the icons back to their original location and displaying a notification bar ].
Regarding claim 12, Zhao discloses wherein the instructions, when executed, cause the at least one processor to move the first portion of the user interface of the application toward a bottom edge of the display of the portable computing device proximate the button [see par. 0027;  0032, 0035 and figure 3; controlling the display position of a desktop icon, which is applied to a mobile terminal with a touch screen; application icons on the desktop are scrolled up and down one line vertically in the direction of the sliding touch, the top line of application icons on the desktop is scrolled to the bottom line of the desktop].
Regarding claim 13,  Zhao  discloses wherein the instructions, when executed, cause the at least one processor to move the status bar to a position adjacent the first portion of the user interface of the application [see par. 0032-0035; all the application icons on the desktop scroll down one line vertically along the sliding touch direction, the bottom line of application icons on 
Regarding claim 14, Kanayama discloses wherein the edge of the display is a bottom edge and the instructions, when executed, cause the at least one processor to move the status bar to a position that is not adjacent a top edge of the display, the top edge of the display opposite the bottom edge of the display [see paras 0033; 0119 and figure 4; It is apparent that the second area is closer to the bottom of the display than the first area) and a notification portion (area 42) of the user interface is to remain near the top of the user interface, it is described that the location of area 42 in which a radio wave level mark 44 and a battery level mark 43 are displayed is unchanged before and after the icons are moved; and the smartphone may move the icon 50 while the touch sensor detects the contact of the object, and may return the icon 50 to the original position when the touch sensor does not detect the contact of the object and action of an icon by a user, moving the icons back to their original location and displaying a notification bar].
Regarding claim 15, Zhao discloses wherein the at least one processor is to, in response to detection of a user interaction with the first portion of the user interface of the application, move the user interface of the application and move the status bar such that the first portion of the user interface, the second portion of the user interface, and the status bar are presented on the display [see figure 3; in response to the user input, the first portion of the user interface to move, from a first location on the display to a second location on the display in accordance with the indicated direction, the second location being closer to the bottom of the display than the first location ([0035], "all the application icons on the vertical scroll down one line along the direction of the sliding touch" see par. 0035 and figure 3].

Regarding claim 17, Kanayama discloses wherein the portable computing device is one or more of a smart phone, a tablet, a personal digital assistant (PDA), a tablet-laptop hybrid, a media player, or a gaming device [see figure 7].
Regarding claim 18, Zhao discloses at least one memory comprising instructions which, when executed, cause at least one processor to at least: present a status bar adjacent to the top edge of the display, the status bar to include information about a current state of the portable computing device [see par. 0032-0035; all the application icons on the desktop scroll down one line vertically along the sliding touch direction, the bottom line of application icons on the desktop scrolls to the top line of the desktop, and the rest of the application icons on the desktop scroll down one line in line units]; present a user interface of an application on the display, the user interface of the application presented adjacent to the status bar [see par. 0048 and figures 3, 5; controlling the display position of desktop icons, which is applied to a mobile terminal with a touch screen. A desktop editing and judging module 501 and an icon moving module]; 
however, Zhao fails to explicitly teach detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface; and in response to the sequence of taps, move the user interface of the application and the status bar toward the button, such that the status bar is not adjacent to the top edge of the display. 
	Kanayama discloses detect a sequence of taps on the button, the sequence of taps indicative of a request to move the user interface [see par. 0026, 0032, 0119 and figures 7-9;  the detected magnitude of acceleration is within a predetermined range, four icons 50 are moved from an upper left area (first area) of a home screen to a lower right area (second area) of the home screen. It is apparent that the second area is closer to the bottom of the display than the first area) and a notification portion (area 42) of the user interface is to remain near the top of the user interface, it is described that the location of area 42 in which a radio wave level mark 44 and a battery level mark 43 are displayed is unchanged before and after the icons are moved; and the smartphone may move the icon 50 while the touch sensor detects the contact of the object, and may return the icon 50 to the original position when the touch sensor does not detect the contact of the object and action of an icon by a user, moving the icons back to their original location and displaying a notification bar].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Zhao and Kanayzma before the affective filing date of the claimed invention was made to modify, displaying a notification bar to include touch screen display in which icons are arranged on a screen, as taught by Kanayama. One would have been motivated to make such a combination in order to provide screen interaction is magnified when trying to control a portable computing device with a single hand in particular be implemented on mobile devices adapted to normally execute applications in a fullscreen view and normally displaying, as a main display view. 

Regarding claim 20, Zhao discloses wherein the instructions, when executed, cause the at least one processor to move the first portion of the user interface of the application toward a bottom edge of the display of the portable computing device proximate the button [see par. 0027;  0032, 0035 and figure 3; controlling the display position of a desktop icon, which is applied to a mobile terminal with a touch screen; application icons on the desktop are scrolled up and down one line vertically in the direction of the sliding touch, the top line of application icons on the desktop is scrolled to the bottom line of the desktop].
Regarding claim 21,  Zhao  discloses wherein the instructions, when executed, cause the at least one processor to move the status bar to a position adjacent the first portion of the user interface of the application [see par. 0032-0035; all the application icons on the desktop scroll down one line vertically along the sliding touch direction, the bottom line of application icons on the desktop scrolls to the top line of the desktop, and the rest of the application icons on the desktop scroll down one line in line units].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CAO H NGUYEN/Primary Examiner, Art Unit 2171